Citation Nr: 0711544	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  05-29 198	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


THE ISSUE

Whether a November 1, 1989, decision of the Board, which 
denied a rating in excess of 70 percent for post-traumatic 
stress disorder (PTSD), should be revised or reversed on the 
grounds of clear and unmistakable error.  


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney at 
Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran (the moving party) served on active duty from 
July 1967 to May 1969.  


ORDER TO VACATE

This matter previously came before the Board of Veterans' 
Appeals (Board) on motion of the veteran to find that a 
previous Board decision contained clear and unmistakable 
error.  

In a June 13, 2006, decision, the Board of Veterans' Appeals 
(Board) denied the veteran's claim involved clear and 
unmistakable error in a previous Board decision.  The Board 
found that since the veteran had previously claimed that the 
Board had committed clear and unmistakable error in a prior 
Board decision (that of November 1989), the veteran could not 
again claim clear and unmistakable error with respect to that 
same prior Board action.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In December 2006, the Court ordered that the June 
2006 Board decision be modified and returned to Board for 
further action in accordance with its Order and the Joint 
Motion for Remand.  

In order to effectuate the Court's order, the Board will 
vacate the June 13, 2006 decision.  An appellate decision may 
be vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion, 
when there has been a denial of due process.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.904 (2006).

In view of the Board's order vacating the June 13, 2006, 
Board decision addressing the issue of clear and unmistakable 
error in a November 1979 Board decision, a 


new decision is being simultaneously rendered on that matter, 
and that decision will be entered as if the June 13, 2006, 
Board decision had never been issued.

Accordingly, the June 13, 2006, Board decision is vacated.  




	                        
____________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


